PER CURIAM.
The National Labor Relations Board having issued an Order against E. G Atkins and Company on May 30, 1944; and on August 29, 1944, the Board having requested the enforcement of said Order; and this Court on February 27, 1945, 7 Cir., 147 F.2d 730, having entered its judgment denying enforcement of said Order; and the Supreme Court of the United States on June 4, 1945, 325 U.S. 838, 65 S.Ct. 1413, 89 L.Ed. 1965, upon petition of the Board, having granted a writ of certiorari to this Court to review said judgment of this Court; and the Supreme Court of the United States on June 4, 1945, 325 U.S. 838, 65 S.Ct. 1413, 89 L.Ed. 1965, having handed down its decision directing that said judgment of this Court be vacated, and that the cause be remanded to this Court for further consideration; and *660the Board on April 12, 1946, having filed a motion for decree enforcing its Order; and this 'Court on May 31, 1946, 7 Cir., 155 F.2d 567, having entered a judgment and decree denying thé said motion of the Board; and on December 23, 1946, the Supreme Court, 329 U.S. 710, 67 S.Ct. 480, 91 L.Ed. -, having granted the Board’s petition for writ of certiorari to review the said judgment of this Court; and the Supreme Court on May 19, 1947, 331 U.S. 398, 67 S.Ct. 1265, 91 L.Ed. ___, having entered its judgment reversing the judgment of .this Court; and the Supreme Court on June 19, 1947, having issued a mandate reversing the judgment of this Court and remanding this case to this Court for proceedings in conformity with the Opinion of the Supreme Court; and said mandate having been received by this Court and entered upon its records; and the Congress of- the United States having enacted the Labor Management Relations Act, 1947, Public Law 101, 80th Congress, Chapter 120, 1st Session, on June 23, 1947, 29 U.S.C.A. § 141 et seq., thereby declaring a different national purpose and policy from that existing at the time the Opinion of the Supreme Court was rendered; and the Congress having therein provided that no employer should be required to bargain with a labor organization as representative of its guards if that labor organization admits to membership, or is affiliated with an organization admitting to membership, employees other than guards; and it being clear and undisputed upon the record that International Association of Machinists admits to membership employees other than guards, so that it would be contrary to the public policy enacted by the Congress subsequent to the mandate of the Supreme Court to require respondent to bargain with International Association of Machinists or any labor organization affiliated with it as a representative of respondent’s guards:
Now, therefore, it is ordered, adjudged and decreed by this Court that the motion of National Labor Relations Board for enforcement of its Order entered in this case on May 30, 1944 be, and the same is hereby, denied.